Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This communication is a notice of allowability in response to amendment filed on 01/25/2021. Claims 1, 3-9 are allowed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1, 3-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendment has overcome the previous 112a/b rejection and claim objection. Therefore, these rejection/objections are withdrawn.
Regarding 103 rejection, Applicant’s argument on page 8 regarding modification of prior art would make system inoperable and hindsight construction are persuasive. Therefore, for at least the reason presented by Applicant, Claims 1-9 are allowable over the prior art(s) of record.
Additionally, as Applicant argued in page 7 of the remarks, closest prior art Yamazaki and Van Wieringen, do not disclose or teach the claimed zone that is provided around the injector to restrict luggage loading to access opening only in a second direction about perpendicular to the first direction. 
Additional prior art White (EP 0556037) modified luggage check-in conveyor similar to that of Van Wieringen. Fig. 1 of White shows loading of luggage is restricted to top using physical walls and shutter 16. However, similarly to Van Wieringen and Yamazaki, the direction of loading luggage is parallel to the first direction as the injector moves luggage downward to further processing. specifically 
Best NPL SieBot (File: Check in BKK Airport.jpg, https://commons.wikimedia.org/wiki/File:Ceck_in_BKK_Airport.jpg , Wikipedia, 03/11/2007): SieBot shows am automatic check-in machine used in BKK airport. However, luggage can be load from a direction parallel to the first direction similarly to Van Wieringen and Yamazaki
Similarly to the reasons for the 103 rejection, the non-statutory double patenting rejection is withdrawn as it would not be obvious to rearrange Yamazaki’s parts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE CHEN whose telephone number is (571)270-5499.  The examiner can normally be reached on Monday-Friday, 8:30 AM -5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GEORGE CHEN
Primary Examiner
Art Unit 3628



/GEORGE CHEN/Primary Examiner, Art Unit 3628